Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 6, 2017                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  155224 & (74)(75)                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 155224
                                                                     COA: 328044
                                                                     Wayne CC: 14-009641-FH
  RYAN KEITH LEWIS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the joint motions for immediate consideration and to
  expand or clarify the scope of remand are GRANTED. On remand, the Wayne Circuit
  Court shall consider the parties’ joint stipulation to grant a new trial. If the circuit court
  accepts the stipulation, it may enter an order vacating the defendant’s convictions and
  granting a new trial; if it enters such an order, the circuit court will not need to hold the
  evidentiary hearing required by this Court’s September 12, 2017 order.

        The application for leave to appeal the December 6, 2016 judgment of the Court of
  Appeals remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 6, 2017
         d1205
                                                                                Clerk